DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     ALLEN EUGENE BYTHWOOD,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-542

                               [June 5, 2019]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet, Judge;
L.T. Case No. 562002CF003867B .

  Antony P. Ryan, Regional Counsel, and Paul O'Neil, Assistant Regional
Counsel, Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

    Affirmed. See Hart v. State, 246 So. 3d 417 (Fla. 4th DCA 2018) (en
banc). As we did in Hart, we again certify conflict with Cuevas v. State,
241 So. 3d 947 (Fla. 2d DCA 2018); Blount v. State, 238 So. 3d 913 (Fla.
2d DCA 2018); Mosier v. State, 235 So. 3d 957 (Fla. 2d DCA 2017); Alfaro
v. State, 233 So. 3d 515 (Fla. 2d DCA 2017); and Burrows v. State, 219 So.
3d 910 (Fla. 5th DCA 2017).

WARNER, TAYLOR and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.